1A
 101-7-TDR
 /2009
 /2010
 ary
 2 Services
                                                 UNITED STATES BANKRUPTCY COURT
                                                    NORTHERN DISTRICT OF OHIO


               In Re:                                             §
                                                                  §
               PARSON, KENNETH P.                                 §      Case No. 17-11158
                                                                  §
                                   Debtor                         §

                               CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                               REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                               ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                       TRUSTEE VIRGIL E. BROWN, JR., chapter 7 trustee, submits this Final Account,
               Certification that the Estate has been Fully Administered and Application to be Discharged.

                       1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
               and, if applicable, any order of the Court modifying the Final Report. The case is fully
               administered and all assets and funds which have come under the trustee’s control in this case
               have been properly accounted for as provided by law. The trustee hereby requests to be
               discharged from further duties as a trustee.

                      2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
               discharged without payment, and expenses of administration is provided below:


               Assets Abandoned: 0.00                                    Assets Exempt: 1,889.67
               (Without deducting any secured claims)

               Total Distributions to Claimants: 1,629.01                Claims Discharged
                                                                         Without Payment: 0.00

               Total Expenses of Administration: 758.86


                       3) Total gross receipts of $ 3,000.00 (see Exhibit 1), minus funds paid to the debtor and
               third parties of $ 612.13 (see Exhibit 2), yielded net receipts of $ 2,387.87 from the liquidation
               of the property of the estate, which was distributed as follows:




          UST Form 101-7-TDR (10/1/2010) (Page: 1)
               17-11158-jps           Doc 36         FILED 10/18/19   ENTERED 10/18/19 15:31:33     Page 1 of 13
                                                   CLAIMS             CLAIMS              CLAIMS                 CLAIMS
                                                 SCHEDULED           ASSERTED            ALLOWED                  PAID



SECURED CLAIMS
(from Exhibit 3)                                     $ 55,649.00             $ 0.00                $ 0.00                   $ 0.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                           NA             758.86                758.86                   758.86

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                   NA                 NA                   NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                    NA                 NA                   NA                       NA

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                                 5,824.00          1,595.34              1,595.34                 1,629.01

TOTAL DISBURSEMENTS                                  $ 61,473.00         $ 2,354.20           $ 2,354.20                $ 2,387.87


                  4) This case was originally filed under chapter 7 on 03/06/2017 . The case was pending
          for 31 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 10/03/2019                          By:/s/TRUSTEE VIRGIL E. BROWN, JR.
                                                                             Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
          17-11158-jps           Doc 36         FILED 10/18/19     ENTERED 10/18/19 15:31:33         Page 2 of 13
                                                              EXHIBITS TO
                                                            FINAL ACCOUNT


             EXHIBIT 1 – GROSS RECEIPTS

                            DESCRIPTION                                    UNIFORM                                        $ AMOUNT
                                                                          TRAN. CODE1                                     RECEIVED

    Preference/Fraudulent Transfer - Daughter                                1241-000                                            3,000.00

TOTAL GROSS RECEIPTS                                                                                                         $ 3,000.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


             EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                    PAYEE                                       DESCRIPTION                          UNIFORM              $ AMOUNT
                                                                                                    TRAN. CODE               PAID

                                                   Surplus Funds Paid to Debtor 726
                                                   (a)(6) (includes Payments to
KENNETH P. PARSON                                  shareholders and limited partners)                8200-002                     612.13

TOTAL FUNDS PAID TO DEBTOR &                                                                                                     $ 612.13
THIRD PARTIES


             EXHIBIT 3 – SECURED CLAIMS

                                                  UNIFORM       CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.     SCHEDULED                                                    CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                   CODE     (from Form 6D)

              Keybank NA
              4910 Tiedeman Rd Brooklyn,
              OH 44144-2338                                         29,637.00                  NA                    NA              0.00


              Keybank NA
              4910 Tiedeman Rd Brooklyn,
              OH 44144-2338                                         26,012.00                  NA                    NA              0.00




       UST Form 101-7-TDR (10/1/2010) (Page: 3)
            17-11158-jps           Doc 36         FILED 10/18/19     ENTERED 10/18/19 15:31:33                    Page 3 of 13
                                                 UNIFORM        CLAIMS
                                                                                 CLAIMS             CLAIMS
CLAIM NO.              CLAIMANT                   TRAN.      SCHEDULED                                             CLAIMS PAID
                                                                                ASSERTED           ALLOWED
                                                  CODE      (from Form 6D)

TOTAL SECURED CLAIMS                                             $ 55,649.00              $ 0.00          $ 0.00           $ 0.00


            EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                             CLAIMS             CLAIMS              CLAIMS
                PAYEE                      TRAN.                                                                   CLAIMS PAID
                                                           SCHEDULED           ASSERTED            ALLOWED
                                           CODE

TRUSTEE
COMPENSATION:TRUSTEE
VIRGIL E. BROWN, JR.                       2100-000                    NA            596.97             596.97            596.97


TRUSTEE EXPENSES:TRUSTEE
VIRGIL E. BROWN, JR.                       2200-000                    NA             11.89              11.89             11.89


BANK OF KANSAS                             2600-000                    NA             10.00              10.00             10.00


BOK Financial                              2600-000                    NA            140.00             140.00            140.00

TOTAL CHAPTER 7 ADMIN. FEES                                          $ NA           $ 758.86           $ 758.86          $ 758.86
AND CHARGES



            EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                             CLAIMS             CLAIMS              CLAIMS
                PAYEE                      TRAN.                                                                   CLAIMS PAID
                                                           SCHEDULED           ASSERTED            ALLOWED
                                           CODE

NA: NA                                           NA                    NA                 NA                 NA              NA

TOTAL PRIOR CHAPTER ADMIN.                                           $ NA              $ NA               $ NA              $ NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS




      UST Form 101-7-TDR (10/1/2010) (Page: 4)
           17-11158-jps           Doc 36         FILED 10/18/19     ENTERED 10/18/19 15:31:33           Page 4 of 13
                                                             CLAIMS            CLAIMS
                                                UNIFORM
                                                           SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                            (from Form      (from Proofs of     ALLOWED
                                                 CODE
                                                                6E)             Claim)

NA          NA                                    NA                 NA                   NA              NA            NA

TOTAL PRIORITY UNSECURED                                            $ NA                $ NA           $ NA            $ NA
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                             CLAIMS            CLAIMS
                                                UNIFORM
                                                           SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                            (from Form      (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)             Claim)

            Fidelity National collections
            220 E Main St Alliance, OH
            44601-2423                                           2,900.00                 NA              NA            0.00


            Key Bank NW
            4910 Tiedeman Rd Cleveland,
            OH 44144-2338                                        2,374.00                 NA              NA            0.00


            Pulmonary Physicians Inc
            2600 Tuscarawas St W # 100
            Canton, OH 44708-4696                                   50.00                 NA              NA            0.00


000001      DIRECTV, LLC                        7100-000             NA                302.69        302.69           302.69


000002      AULTMAN HOSPITAL                    7200-000           500.00            1,292.65       1,292.65        1,292.65


            AULTMAN HOSPITAL                    7990-000             NA                   NA              NA           27.28


            DIRECTV, LLC                        7990-000             NA                   NA              NA            6.39




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
          17-11158-jps           Doc 36         FILED 10/18/19    ENTERED 10/18/19 15:31:33         Page 5 of 13
                                                            CLAIMS               CLAIMS
                                                UNIFORM
                                                          SCHEDULED             ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                            CLAIMS PAID
                                                           (from Form         (from Proofs of     ALLOWED
                                                 CODE
                                                               6F)                Claim)

TOTAL GENERAL UNSECURED                                          $ 5,824.00          $ 1,595.34      $ 1,595.34       $ 1,629.01
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
          17-11158-jps           Doc 36         FILED 10/18/19     ENTERED 10/18/19 15:31:33           Page 6 of 13
                                                                                                  FORM 1
                                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                                            Page:        1
                                                                                               ASSET CASES                                                                                                              Exhibit 8
Case No:             17-11158       JPS     Judge: JESSICA PRICE SMITH                                                                          Trustee Name:                     TRUSTEE VIRGIL E. BROWN, JR.
Case Name:           PARSON, KENNETH P.                                                                                                        Date Filed (f) or Converted (c):   03/06/17 (f)
                                                                                                                                               341(a) Meeting Date:               04/13/17
For Period Ending: 10/03/19                                                                                                                    Claims Bar Date:                   09/15/17



                                        1                                                   2                            3                          4                         5                                   6
                                                                                                               Estimated Net Value
                                                                                      Petition/           (Value Determined by Trustee,      Property Formally           Sale/Funds                 Asset Fully Administered (FA)/
                              Asset Description                                      Unscheduled             Less Liens, Exemptions,            Abandoned                Received by               Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                             Values                   and Other Costs)            OA=554(a) Abandon             the Estate

 1. Real Estate: 4203 30th St NE Canton OH 44705                                                   0.00                             0.00                                               0.00                     FA
 2. Wearing Apparel                                                                              500.00                             0.00                                               0.00                     FA
 3. Preference/Fraudulent Transfer - Daughter (u)                                                  0.00                        3,000.00                                            3,000.00                     FA
 4. Key Bank account (u)                                                                           0.00                             0.00                                               0.00                     FA

                                                                                                                                                                                                 Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                                              $500.00                       $3,000.00                                           $3,000.00                            $0.00
                                                                                                                                                                                                 (Total Dollar Amount in Column 6)

   _____________________________________________________________________________________________________________________________
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:


   7/18 Key Bank deciding if they are going to file a proof or we will close the case in August.


   Funds received. Claims to be reviewed after 9/15/17. July 13, 2017, 09:47 am


   Counsel called. Daughter is sending us a cashier's check for the full $3k. Debtor repaid her for home repairs made
   last year. June 13, 2017, 12:41 pm


   Motion for TO of documentation filed. May 23, 2017, 09:53 am


   E-mail to counsel for explanation of what account number 350063035249 is. See transfers into debtor's checking (xxx648)
   from xx5249. May 02, 2017, 12:26 pm


   E-mail to counsel for unscheduled bank account statement for February and March, 2017. April 28, 2017, 09:30 am




LFORM1                                                                                                                                                                                                                         Ver: 22.02b
         UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                            17-11158-jps             Doc 36          FILED 10/18/19                 ENTERED 10/18/19 15:31:33                           Page 7 of 13
                                                                                                 FORM 1
                                                                             INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                   Page:       2
                                                                                              ASSET CASES                                                                                       Exhibit 8
Case No:            17-11158       JPS    Judge: JESSICA PRICE SMITH                                                          Trustee Name:                      TRUSTEE VIRGIL E. BROWN, JR.
Case Name:          PARSON, KENNETH P.                                                                                        Date Filed (f) or Converted (c):   03/06/17 (f)
                                                                                                                              341(a) Meeting Date:               04/13/17
                                                                                                                              Claims Bar Date:                   09/15/17
   Trustee is pursuing funds on deposit. April 18, 2017, 04:04 pm


   Initial Projected Date of Final Report (TFR): 12/31/18           Current Projected Date of Final Report (TFR): 12/31/18




LFORM1                                                                                                                                                                                              Ver: 22.02b
         UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                         17-11158-jps               Doc 36         FILED 10/18/19               ENTERED 10/18/19 15:31:33              Page 8 of 13
                                                                                                    FORM 2                                                                                          Page:    1
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                 Exhibit 9
  Case No:             17-11158 -JPS                                                                                            Trustee Name:                      TRUSTEE VIRGIL E. BROWN, JR.
  Case Name:           PARSON, KENNETH P.                                                                                       Bank Name:                         BOK FINANCIAL
                                                                                                                                Account Number / CD #:             *******7614 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******7856
  For Period Ending: 10/03/19                                                                                                   Blanket Bond (per case limit):
                                                                                                                                Separate Bond (if applicable):     $ 2,000,000.00


           1              2                              3                                                 4                                                5                       6                   7
    Transaction       Check or                                                                                                         Uniform                                                      Account / CD
       Date           Reference               Paid To / Received From                          Description Of Transaction             Tran. Code       Deposits ($)         Disbursements ($)        Balance ($)
                                                                                 BALANCE FORWARD                                                                                                                 0.00
          06/15/17        3       KENNETH P. PARSON                              preference claim                                     1241-000                   3,000.00                                   3,000.00
                                  6415 SQUIRREL NEST DR
                                  LORAIN, OH 44053-4344
          06/30/17                BOK Financial                                  BANK SERVICE FEE                                     2600-000                                            10.00             2,990.00
          07/31/17                Bank of Kansas                                 Bank Service Fee                                     2600-000                                            10.00             2,980.00
          08/11/17     010001     Bankruptcy Estate of Kenneth Parson            transfer funds from successor tee                    9999-000                                          2,980.00                 0.00

                                                                                                            COLUMN TOTALS                                        3,000.00               3,000.00                  0.00
                                                                                                                Less: Bank Transfers/CD's                            0.00               2,980.00
                                                                                                            Subtotal                                             3,000.00                  20.00
                                                                                                                Less: Payments to Debtors                                                   0.00
                                                                                                            Net
                                                                                                                                                                 3,000.00                  20.00




                                                                                                                                Page Subtotals                   3,000.00                3,000.00
                                                                                                                                                                                                            Ver: 22.02b
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                        17-11158-jps           Doc 36       FILED 10/18/19            ENTERED 10/18/19 15:31:33                         Page 9 of 13
                                                                                                  FORM 2                                                                                        Page:    2
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                             Exhibit 9
  Case No:             17-11158 -JPS                                                                                        Trustee Name:                      TRUSTEE VIRGIL E. BROWN, JR.
  Case Name:           PARSON, KENNETH P.                                                                                   Bank Name:                         BOK FINANCIAL
                                                                                                                            Account Number / CD #:             *******7053 Checking Account
  Taxpayer ID No:    *******7856
  For Period Ending: 10/03/19                                                                                               Blanket Bond (per case limit):
                                                                                                                            Separate Bond (if applicable):     $ 2,000,000.00


           1              2                              3                                                  4                                           5                       6                   7
     Transaction      Check or                                                                                                     Uniform                                                      Account / CD
        Date          Reference               Paid To / Received From                          Description Of Transaction         Tran. Code       Deposits ($)         Disbursements ($)        Balance ($)
                                                                                 BALANCE FORWARD                                                                                                             0.00
          08/11/17                Bankruptcy Estate of Kenneth Parson            transfer funds to new tee acct                   9999-000                   2,980.00                                   2,980.00
          08/31/17                BOK FINANCIAL                                  BANK SERVICE FEE                                 2600-000                                            10.00             2,970.00
          09/29/17                BOK FINANCIAL                                  BANK SERVICE FEE                                 2600-000                                            10.00             2,960.00
          10/31/17                BOK FINANCIAL                                  BANK SERVICE FEE                                 2600-000                                            10.00             2,950.00
          11/30/17                BOK FINANCIAL                                  BANK SERVICE FEE                                 2600-000                                            10.00             2,940.00
          12/29/17                BOK FINANCIAL                                  BANK SERVICE FEE                                 2600-000                                            10.00             2,930.00
          01/31/18                BOK FINANCIAL                                  BANK SERVICE FEE                                 2600-000                                            10.00             2,920.00
          02/28/18                BOK FINANCIAL                                  BANK SERVICE FEE                                 2600-000                                            10.00             2,910.00
          03/30/18                BOK FINANCIAL                                  BANK SERVICE FEE                                 2600-000                                            10.00             2,900.00
          04/30/18                BOK FINANCIAL                                  BANK SERVICE FEE                                 2600-000                                            10.00             2,890.00
          05/31/18                BOK FINANCIAL                                  BANK SERVICE FEE                                 2600-000                                            10.00             2,880.00
          06/29/18                BOK FINANCIAL                                  BANK SERVICE FEE                                 2600-000                                            10.00             2,870.00
          07/31/18                BOK FINANCIAL                                  BANK SERVICE FEE                                 2600-000                                            10.00             2,860.00
          08/31/18                BOK FINANCIAL                                  BANK SERVICE FEE                                 2600-000                                            10.00             2,850.00
 *        09/28/18                BOK FINANCIAL                                  BANK SERVICE FEE                                 2600-003                                            10.00             2,840.00
 *        12/04/18                Reverses Adjustment OUT on 09/28/18            BANK SERVICE FEE                                 2600-003                                            -10.00            2,850.00
                                                                                 bank fee returned to account
          04/10/19                Trsf To Axos Bank                              FINAL TRANSFER                                   9999-000                                          2,850.00                 0.00




                                                                                                                            Page Subtotals                   2,980.00                2,980.00
                                                                                                                                                                                                        Ver: 22.02b
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                       17-11158-jps           Doc 36       FILED 10/18/19            ENTERED 10/18/19 15:31:33                     Page 10 of 13
                                                                                            FORM 2                                                                                          Page:    3
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                         Exhibit 9
  Case No:             17-11158 -JPS                                                                                     Trustee Name:                      TRUSTEE VIRGIL E. BROWN, JR.
  Case Name:           PARSON, KENNETH P.                                                                                Bank Name:                         BOK FINANCIAL
                                                                                                                         Account Number / CD #:             *******7053 Checking Account
  Taxpayer ID No:    *******7856
  For Period Ending: 10/03/19                                                                                            Blanket Bond (per case limit):
                                                                                                                         Separate Bond (if applicable):     $ 2,000,000.00


          1               2                             3                                            4                                               5                       6                  7
    Transaction       Check or                                                                                                  Uniform                                                     Account / CD
       Date           Reference               Paid To / Received From                    Description Of Transaction            Tran. Code       Deposits ($)          Disbursements ($)      Balance ($)

                                                                                                     COLUMN TOTALS                                        2,980.00               2,980.00                0.00
                                                                                                         Less: Bank Transfers/CD's                        2,980.00               2,850.00
                                                                                                     Subtotal                                                 0.00                130.00
                                                                                                         Less: Payments to Debtors                                                  0.00
                                                                                                     Net
                                                                                                                                                              0.00                130.00




                                                                                                                         Page Subtotals                        0.00                  0.00
                                                                                                                                                                                                    Ver: 22.02b
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 11)
                                       17-11158-jps          Doc 36        FILED 10/18/19     ENTERED 10/18/19 15:31:33                         Page 11 of 13
                                                                                                   FORM 2                                                                                       Page:    4
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                             Exhibit 9
  Case No:             17-11158 -JPS                                                                                        Trustee Name:                      TRUSTEE VIRGIL E. BROWN, JR.
  Case Name:           PARSON, KENNETH P.                                                                                   Bank Name:                         Axos Bank
                                                                                                                            Account Number / CD #:             *******0231 Checking Account
  Taxpayer ID No:    *******7856
  For Period Ending: 10/03/19                                                                                               Blanket Bond (per case limit):
                                                                                                                            Separate Bond (if applicable):     $ 2,000,000.00


           1              2                              3                                                 4                                            5                       6                   7
    Transaction       Check or                                                                                                     Uniform                                                      Account / CD
       Date           Reference               Paid To / Received From                          Description Of Transaction         Tran. Code       Deposits ($)         Disbursements ($)        Balance ($)
                                                                                 BALANCE FORWARD                                                                                                             0.00
          04/10/19                Trsf In From BOK FINANCIAL                     INITIAL WIRE TRANSFER IN                         9999-000                   2,850.00                                   2,850.00
          06/18/19     002001     TRUSTEE VIRGIL E. BROWN, JR.                   Chapter 7 Compensation/Expense                                                                      608.86             2,241.14
                                  4070 Mayfield Road
                                  CLEVELAND, OH 44121
                                                                                        Fees                   596.97             2100-000
                                                                                        Expenses               11.89              2200-000
          06/18/19     002002     Directv, LLC                                   Claim 000001, Payment 102.11107%                                                                    309.08             1,932.06
                                  by American InfoSource LP as agent
                                  PO Box 5008
                                  Carol Stream, IL 60197-5008
                                                                                        Claim             302.69                  7100-000
                                                                                        Interest            6.39                  7990-000
          06/18/19     002003     Aultman Hospital                               Claim 000002, Payment 102.11039%                                                                   1,319.93              612.13
                                  885 S. Sawburg Ave Suite 103
                                  Alliance, OH 44601
                                                                                        Claim            1,292.65                 7200-000
                                                                                        Interest           27.28                  7990-000
          06/18/19     002004     KENNETH P. PARSON                              Surplus Funds                                    8200-002                                           612.13                  0.00
                                  6415 SQUIRREL NEST DR
                                  LORAIN, OH 44053-4344




                                                                                                                            Page Subtotals                   2,850.00                2,850.00
                                                                                                                                                                                                        Ver: 22.02b
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 12)
                                       17-11158-jps              Doc 36    FILED 10/18/19           ENTERED 10/18/19 15:31:33                      Page 12 of 13
                                                                                              FORM 2                                                                                                    Page:      5
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                      Exhibit 9
  Case No:             17-11158 -JPS                                                                                       Trustee Name:                       TRUSTEE VIRGIL E. BROWN, JR.
  Case Name:           PARSON, KENNETH P.                                                                                  Bank Name:                          Axos Bank
                                                                                                                           Account Number / CD #:              *******0231 Checking Account
  Taxpayer ID No:    *******7856
  For Period Ending: 10/03/19                                                                                              Blanket Bond (per case limit):
                                                                                                                           Separate Bond (if applicable):      $ 2,000,000.00


          1               2                             3                                              4                                                 5                          6                         7
    Transaction       Check or                                                                                                    Uniform                                                               Account / CD
       Date           Reference               Paid To / Received From                      Description Of Transaction            Tran. Code       Deposits ($)            Disbursements ($)              Balance ($)

                                                                                                       COLUMN TOTALS                                         2,850.00                   2,850.00                        0.00
                                                                                                           Less: Bank Transfers/CD's                         2,850.00                       0.00
                                                                                                       Subtotal                                                  0.00            2,850.00
                                                                                                           Less: Payments to Debtors                                               612.13
                                                                                                       Net
                                                                                                                                                                 0.00            2,237.87
                                                                                                                                                                               NET                             ACCOUNT
                                                                                                        TOTAL - ALL ACCOUNTS                     NET DEPOSITS             DISBURSEMENTS                        BALANCE
                                                                                      Checking Account (Non-Interest Earn - ********7614                    3,000.00                        20.00                        0.00
                                                                                                       Checking Account - ********7053                            0.00                    130.00                         0.00
                                                                                                       Checking Account - ********0231                            0.00                  2,237.87                         0.00
                                                                                                                                               ------------------------    ------------------------   ------------------------
                                                                                                                                                            3,000.00                    2,387.87                         0.00
                                                                                                                                               ==============             ==============              ==============
                                                                                                                                                (Excludes Account         (Excludes Payments                   Total Funds
                                                                                                                                                           Transfers)               To Debtors)                    On Hand




                                                                                                                           Page Subtotals                        0.00                        0.00
                                                                                                                                                                                                                  Ver: 22.02b
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 13)
                                       17-11158-jps          Doc 36        FILED 10/18/19       ENTERED 10/18/19 15:31:33                         Page 13 of 13
